     Case 2:19-cv-04389-DGC-CDB Document 53 Filed 06/25/20 Page 1 of 2




     Elizabeth D. Tate AZ Bar No. 032659
 1   2953 N. 48th Street
 2   Phoenix, AZ 85018
     Telephone (602) 670-4653
 3   Fax (602) 595-5959
     attorneyelizabethtate@yahoo.com
 4
     Attorney for Plaintiff
 5
 6                               IN THE UNITED STATES DISTRICT COURT

 7                                       DISTRICT OF ARIZONA
     Librado Rodriguez                          )
 8
 9                  Plaintiff,                     )     Case No. 2:19 cv 04389
                                                   )
10          v.                                     ) NOTICE OF ZOOM DEPOSITION
                                                   ) (VIDEO CONFERENCED)
11                                                 ) OFFICER SPOLJARICK
     Spoljarick, et. al.                           )
12
                     Defendants                    )
13
            YOU ARE HEREBY NOTIFIED that, pursuant to Rules 26 and 30 of the Federal Rules
14
     of Civil Procedure, the deposition will be taken upon oral examination of the person whose name
15
     is stated below at the time and place stated below before an officer authorized by law to administer
16
17   oaths and be recorded by stenographic means.

18   PERSON TO BE EXAMINED:               Officer Spoljarick
19
20
     DATE AND TIME OF DEPOSITION:                         July 7, 2020
21
     PLACE OF DEPOSITION:                                 10:00 a.m.
22
                                                          Phoenix, AZ 85003
23
24
25
26
27
            DATED this June 25, 2020                      /s/ Elizabeth D. Tate
28
     Case 2:19-cv-04389-DGC-CDB Document 53 Filed 06/25/20 Page 2 of 2




                                                         _______________________
 1                                                       ELIZABETH D. TATE
 2                                                        Attorney for Plaintiff

 3                                    CERTIFICATE OF SERVICE

 4             I hereby certify that on June 25, 2020 that I electronically transmitted the attached
 5
     document to the Clerk's Office using the CM/ECF for filing and transmittal to each attorney of
 6
     record.
 7
                                                   /s/ Elizabeth D. Tate
 8                                                 ___________________________
 9                                                 Elizabeth D. Tate

10
11             Angela Miller Certified Court Reporting
               P.O. Box 513
12
               Litchfield Park, AZ 85340
13             angela@millercertifiedreporting.com
               602.975.7472
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
